Citation Nr: 1128821	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  06-21 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to July 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

The Veteran is seeking service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  After reviewing the Veteran's claims file, the Board concludes that additional development is necessary in order to comply with VA's duty to assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

In January 2009, the Board remanded the Veteran's claim to the RO for verification of the Veteran's stressors.  Specifically, the Board identified two reported stressors for the RO to verify.  The first stressor was observing two fellow shipmates die when a cable snapped aboard the USS ENTERPRISE in March 1966.  The second stressor was that the Veteran crashed his plane while attending a flight training program in Pensacola, Florida in June 1963.  The Board also directed the RO to request a comprehensive stressor statement from the Veteran prior to verifying his stressors.  

In February 2009, the RO sent the Veteran a letter requesting a more detailed stressor statement.  In April 2009, the Veteran submitted a new stressor statement and identified a third stressor.  He reported that he witnessed a fellow cadet named Smiley die in an aircraft crash during training.  Although the RO attempted to verify the first two stressors reported with the U.S. Army and Joint Services Records Research Center (JSRRC), the Veteran's claims file does not reflect that the RO requested verification of the third stressor that the Veteran reported in his April 2009 statement.  Thus, the RO should attempt to verify this reported stressor with the JSRRC.

The Board acknowledges that the RO requested that the JSRRC verify the first two reported stressors.  However, in a response to the RO's request for verification of the Veteran's alleged plane crash during training in Pensacola, Florida, the JSRRC responded that it was not able to verify the incident as related and requested additional information, including the Training Squadron (VT) number that the Veteran was assigned to, a more exact timeframe within 60 days of the event, and the location of the crash.  There is no indication in the claims file that the RO attempted to obtain this information, from the Veteran or elsewhere, in its attempt to verify the Veteran's reported stressor.  Thus, the RO should attempt to obtain the information identified by the JSRRC and resubmit the request to verify the Veteran's reported stressor that he was involved in a plane crash during training in Pensacola, Florida.

Accordingly, the case is remanded for the following actions:

1.  The RO must request from the Veteran a comprehensive statement containing as much detail as possible regarding the stressors to which he alleges he was exposed in service.  The Veteran must be asked to provide specific details of the claimed stressful events that he experienced during service, such as dates, places, detailed description of events, and any other identifying information concerning any other individuals involved in the events, including their names, ranks, and units of assignment, or any other identifying detail.  The RO must ask the Veteran to comment specifically on the approximate date of which each incident occurred that he describes.  With regard to the reported stressor that his plane crashed while in flight training in Pensacola, Florida, the RO must specifically ask the Veteran to identify the Training Squadron (VT) number that he was assigned to, a more exact timeframe within 60 days of the event, and the location of the crash.  The Veteran must be advised that this information is vitally necessary to obtain supportive evidence of the stressful events he claims to have experienced, and he must be asked to be as specific as possible because without such details an adequate search for verifying information cannot be conducted.  He must also be advised to submit any verifying information that he can regarding the stressors he claims to have experienced in service, such as statements of fellow service members.  He is further advised that failure to respond may result in adverse action.

2.  Thereafter, the RO must thoroughly review the Veteran's claims file and prepare a summary of the Veteran's reported stressor of witnessing a fellow cadet named Smiley die in an aircraft crash during training.  The RO must also prepare a summary of the Veteran's reported stressor that he was involved in a plane crash with the additional information requested by the JSRRC.  The RO must send this summary and the information of record regarding the Veteran's service, including copies any records relevant to the PTSD claim, to JSRRC, and must ask JSRRC to provide any available information that might corroborate the Veteran's alleged inservice stressors.  If JSRRC is unable to provide the specific information requested, they must be asked to direct the RO to any additional appropriate sources.  All documentation received by the RO from JSRRC must be associated with the claims file.  The RO must ask JSRRC to discuss in its response what the records show with regard to the stressors identified by the Veteran.

3.  If, and only if, adequate verification of any of the Veteran's reported stressors is obtained, the Veteran must be provided with a VA psychiatric examination to ascertain the nature, severity, and etiology of any PTSD found.  The RO must specify for the examiner the stressor or stressors that it has determined are established by the record and the examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to a stressor in service.  The examiner must be provided with the entire claims file for review in conjunction with the examination.  All necessary special studies or tests, including psychological testing and evaluation, must be accomplished.  The examiner must integrate the previous psychiatric findings and diagnoses with the current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  If the diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the inservice stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  A complete rationale for all opinions must be provided.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

